Title: Remission for the Schooner Jane, [15 November 1813]
From: Madison, James
To: 


          
            [15 November 1813]
          
          Whereas it has been made to appear to me that a certain Vessel called the Jane, whereof was Master   did some time in the Year 1809 commit a breach of the law, commonly called, ‘the NonIntercourse law,[’] by transporting from the Island of St. Domingo to the Port of Baltimore, a Cargo of Coffee, and the said Vessel and Cargo, were consequently, in a due course of law, declared to be forfeited to the United States, and Whereas

Buffum and Goodhue, owners of the said Vessel and Cargo, have presented a Petition to me, praying for a remission of the forfeiture incurred as aforesaid, and it appearing to me, that under the particular circumstances of the case, a remission thereof is reasonable, therefore be it Known, that I, James Madison, President of the United States of America, have thought proper to remit, and by these presents, do remit the forfeiture aforesaid, On condition however, that they the said Buffum & Goodhue, shall first pay and satisfy, the duties payable according to law, on the Coffee so forfeited, as if the same had been legally imported, and all the cost which have accrued in the case.
          In Testimony Whereof, I have caused the Seal of the United States, to be hereunto affixed and Signed the same with my hand, at the City of Washington the 15th. November 1813 and of the Independence of the United States the thirty eight.
          
            (Signed) James MadisonBy the President(signed) James Monroe Secy of State
          
        